Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant's reply filed on 2/12/2021 is acknowledged.  Current pending claims are 39, and 42-59. Claims 1-38, and 40-41 is canceled. Claims 39, 42-43, 45, and 49-57 are amended. 
Response to Arguments
The indefiniteness rejections are withdrawn in view of the amendments; the double patenting rejections are withdrawn view of the terminal disclaimer; the claims are allowed by the incorporation of previously allowable subject matter.  
Allowable Subject Matter
Claims 39 and 42-59 are allowed. 
The following is a statement of reasons for allowance:  Grossman does not teach or suggest the return of the collected liquid to the liquid reservoir—instead it is routed directly to a primary feed line (421), see [0052] which is considered the coarse wash. To route it back to the common reservoir which feeds all dispensers, absent more, is contrary to the teachings of Grossman. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 272-571-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.P.R/Examiner, Art Unit 1711